

116 HR 4969 IH: Las Cruces Bataan Memorial Clinic Act
U.S. House of Representatives
2019-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4969IN THE HOUSE OF REPRESENTATIVESOctober 31, 2019Ms. Torres Small of New Mexico (for herself, Mr. Luján, and Ms. Haaland) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo name the Department of Veterans Affairs community-based outpatient clinic in Las Cruces, New
			 Mexico, as the Las Cruces Bataan Memorial Clinic.
	
 1.Short titleThis Act may be cited as the Las Cruces Bataan Memorial Clinic Act. 2.Name of Department of Veterans Affairs community-based outpatient clinic, Las Cruces, New MexicoThe Department of Veterans Affairs community-based outpatient clinic in Las Cruces, New Mexico, shall after the date of the enactment of this Act be known and designated as the Las Cruces Bataan Memorial Clinic. Any reference to such clinic in any law, regulation, map, document, record, or other paper of the United States shall be considered to be a reference to the Las Cruces Bataan Memorial Clinic.
		